Citation Nr: 1614512	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-00 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for chondromalacia with arthritis of the right knee.   


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran served on active duty from July 1975 to September 1977.   

This matter comes to the Board of Veterans' Appeals (Board) from a decision dated in October 2009 by the Regional Office (RO) in Chicago, Illinois.    

In December 2015, the Veteran's representative submitted a waiver of the agency of original jurisdiction (AOJ) consideration of additional evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

For the entire period of the appeal, the service-connected chondromalacia with arthritis of the right knee is principally manifested by pain, x-ray evidence of mild degenerative changes in the knee joint, full extension, flexion ranging from 110 degrees to full flexion, and mild to moderate crepitus, without objective evidence of deformity, subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination or right knee instability.    


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected chondromalacia with arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5261 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2009 to 2015 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examinations in September 2009 and November 2015 to obtain medical evidence as to the nature and severity of the right knee disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Increased Rating for Right Knee Chondromalacia with Arthritis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for knee ankylosis in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257 (other impairment of the knee), a 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  

In August 2009, the Veteran filed a claim seeking a rating in excess of 10 percent for his service connected right knee disability.  A 10 percent rating is currently assigned to the right knee disability under Diagnostic Code 5260.  The 10 percent rating was assigned based upon the findings of painful or limited, noncompensable motion of the right knee.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology); Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011). 

The VA examination report dated in September 2009 indicates that the Veteran reported having pain in the right anterior knee and posterior knee.  He reported having more pain with weather changes.   Examination of the right knee revealed no swelling or edema.  There was crepitus of the patellofemoral joint, from 0 to +1.  Range of motion of the right knee was normal from zero degrees to 140 degrees.  Muscle power of the quadriceps was normal at 5/5.  Palpation revealed no localized pain medial or lateral joint line.  All four ligaments were stable.  Effusion was negative.  The diagnoses were chondromalacia right knee, chronic, very mild, and arthritis of the right knee, very mild.  The VA examiner indicated that regarding the DeLuca requirements for the right knee, there was no limited motion, painful motion, weakness, lack of endurance, or lack of coordination.  

The November 2015 VA examination report indicates that the Veteran reported having daily right knee pain that limited ambulation.  He reported having functional impairment in the right knee when walking long distances.  Range of motion of the right knee was zero degrees to 125 degrees with pain on flexion and extension.  Examination revealed right knee muscle strength of 5/5.  There was objective evidence of localized tenderness or pain on palpation of the patellofemoral joint and crepitus.  

The VA examiner indicated that the pain caused functional loss but indicated that there was no additional functional loss or limited motion after repetitive use testing with three repetitions.  The VA examiner stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability in the right knee with repeated use over a period of time.  The VA examiner indicated that there were additional contributing factors of disability and those factors were disturbance of locomotion and interference with standing.  The VA examiner further stated that there was evidence on examination and interview that the Veteran's claimed knee condition with pain and limited flexion will result in significant pain, functional disability, dysfunction, or deformity.  There was 5/5 strength and no muscle atrophy.  No ankylosis was present. The VA examiner stated that there is evidence that flare ups of the right knee disability or repetitive use of the joint over time would result in significant pain, disability, dysfunction, or deformity.  The examiner found no subluxation or lateral instability, and no joint instability as Lachman's test, posterior drawer test and medial and lateral instability tests were all normal.

VA treatment records dated from 2008 to 2015 show that the Veteran reported having chronic right knee pain.  The Veteran underwent physical therapy for the right knee disability including in 2010, 2012, and 2015.  A May 2008 VA treatment record notes that the Veteran reported taking Naproxen as needed for the right knee pain, more so in the winter months, and he did not use much in nice weather.  A September 2009 MRI of the right knee showed evidence of medial collateral ligament trauma; small baker's cyst; mild osteoarthritis; chondromalacia patella; otherwise, intact menisci and cruciate ligaments.  April 2010 VA physical therapy records indicate that the Veteran's right knee pain had decreased with the treatment.  Range of motion of the right knee was zero degrees to 110 degrees.  There was mild tenderness.  A February 2012 VA physical therapy consult report indicates that the assessment was acute and chronic right knee pain likely due to chondromalacia patella, though cannot completely rule out meniscal tear.  A May 2013 VA treatment record indicates that on exam, the Veteran was not in any distress.  There was normal gait and no limp.  There was a normal knee exam.  A November 2014 VA x-ray of the right knee revealed minor degenerative changes at the patellofemoral joint.  A December 2015 VA treatment record indicates that the Veteran completed two months of physical therapy for the right knee and back and he reported some improvement.  A November 2015 VA physical therapy note indicates that the Veteran's right knee pain has improved with intervention and strengthening.  The veteran stated that strengthening has helped him function with the knee but he continues to have occasional aggravation of right knee. 

Based upon a review of the evidence, the Board concludes that a rating in excess of 10 percent for the service-connected right knee disability is not warranted at any time during the appeal.  In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  The weight of the evidence shows that the Veteran has demonstrated flexion of the right knee well beyond 30 degrees on every occasion range of motion has been tested during the course of his appeal.  VA examination in September 2009 show full range of motion of the right knee.  April 2010 VA physical therapy records indicate that range of motion of the right knee was zero degrees to 110 degrees.  VA examination in November 2015 shows right knee range of motion from zero degrees to 125 degrees.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted for extension limited to 10 degrees or more.  The evidence shows that during the course of the appeal, there was full extension of the right knee.  See the VA examinations in September 2009 and November 2015.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5261.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of flexion or extension of the right knee due to pain or other symptoms.  As noted the September 2009 VA examination report documents full range of motion of the right knee.  There was no swelling or edema.  Crepitus in the right patellofemoral joint was +1. Muscle power in the quadriceps was normal at 5/5.  Palpation revealed no localized pain at the medical or lateral joint line.  There was no effusion.  

The November 2015 VA examination report indicates that the Veteran reported having daily right knee pain that limited ambulation.  He reported having functional impairment in the right knee when walking long distances.  Range of motion of the right knee was zero degrees to 125 degrees with pain on flexion and extension.  The VA examiner indicated that the pain caused functional loss but indicated that there was no additional functional loss or limited motion after repetitive use testing with three repetitions.  The VA examiner stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability in the right knee with repeated use over a period of time.  The VA examiner indicated that there were additional contributing factors of disability and those factors were disturbance of locomotion and interference with standing.  The VA examiner further stated that there was evidence on examination and interview that the Veteran's claimed knee condition with pain and limited flexion will result in significant pain, functional disability, dysfunction, or deformity.  The VA examiner stated that there is evidence that flare ups of the right knee disability or repetitive use of the joint over time might result in significant pain, disability, dysfunction, or deformity.  However, the weight of the evidence does not establish significant impairment at this time.  VA physical therapy records show that the treatment decreased right knee pain and the Veteran had an improvement of symptoms.  

The Board finds that the Veteran's current 10 percent disability rating for the right knee disability takes into consideration and incorporates the functional loss and impairment due to pain, crepitus, tenderness, and flare-ups.  The right knee disability has not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  See DeLuca; supra.  As noted, the Veteran has full extension in the right knee and the flexion of the knee is well beyond 30 degrees when considering pain and functional loss.  The current functional impairment of the right knee and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Code 5260.   

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted.  Additionally, because the Veteran is already receiving the minimum compensable rating for pain, 38 C.F.R. § 4.59 is not applicable. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  There is no evidence of ankylosis of the right knee.  For example, at the 2015 VA examination, the examiner indicated that there was no ankylosis present.  Therefore, Diagnostic Code 5256 is not for application.  

There are no findings of instability or recurrent subluxation in the right knee.  In fact, stability testing was consistently normal.  For example, at the 2015 VA examination, the examiner found no subluxation or lateral instability, and no joint instability as Lachman's test, posterior drawer test and medial and lateral instability tests were all normal.  Thus, a compensable rating is not warranted under Diagnostic Code 5257.

The Board also finds that a separate rating is not warranted under either Diagnostic Code 5258 or 5259.  Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms which is not shown by the evidence of record.  For example, at the 2015 VA examination it was noted that the Veteran had never had a meniscus condition.  

In summary, for these reasons, the Board concludes that a disability evaluation in excess of 10 percent for the service-connected right knee disability is not warranted at any time during the appeal period, and the claim for a higher rating is therefore denied. 

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board finds that a separate 10 percent rating is not warranted for the right knee under Diagnostic Code 5257 because the weight of the evidence fails to establish instability or subluxation of the knee.  The VA examinations in 2009 and 2015 did not detect instability or subluxation of the knee.  There are no objective findings of instability or subluxation in the knee at any time during the entire appeal period.  A separate compensable rating for limitation of extension of the right knee pursuant to VAOPGCPREC 9-2004 is not for application for the appeal period because there has been full extension of the knee for the entire appeal period. 

In conclusion, the Board finds that the assignment of a disability rating in excess of 10 percent is not warranted at any time during the appeal period for the right knee disability, and the claim for a higher rating is denied.  The Board also concludes that a separate 10 percent rating under Diagnostic Code 5257 or under Diagnostic Code 5261 are not warranted at any time during the appeal period.  The preponderance of the evidence is against the Veteran's claim for an increased schedular rating for the right knee disability and the claim is denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's right knee disability reasonably describe and assess the Veteran's disability levels and symptomatology.  The Veteran's service-connected right knee disability is manifested primarily by pain and limitation of motion, all of which are symptoms that are specifically addressed in the schedular rating criteria.  The level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe knee symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  The manifestations of the service-connected right knee disability are contemplated by the rating schedule in that the assigned ratings reasonably assess the severity of the overall condition.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Veteran's main complaint appears to be pain, which while not specifically enumerated in the schedular rating criteria, is a component VA is required to evaluate in conjunction with the application of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the applicable case law.

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his right knee disability.  Thus, the Board finds that Rice is inapplicable. 
ORDER

A disability rating in excess of 10 percent for right knee chondromalacia with arthritis is denied. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


